Order unanimously affirmed, with $20 costs and disbursements to the respondent, with leave to the plaintiff to renew application for examination on specific items to be requested. The mere fact that this is a libel action is not determinative of the question of plaintiff’s right to an examination. We note that the libel alleged here is not one that received general publication and that, therefore, there may be difficulty in ascertaining both its extent and effect. Present — Cohn, J. P., Breitel, Bastow, Botein and Bergan, JJ.